Title: Address from York, Pa., Citizens, 17 August 1795
From: Citizens of York, Pennsylvania
To: 


          
            [York, 17 Aug. 1795]
          
          At a meeting of the Inhabitants of the Borough of York and its Vicinity held in the Court House on Monday the 17th day of August 1795. Pursuant to Public Notice, for the purpose of taking into consideration measures proper to be pursued upon the subject of the Treaty between Great Britain and the United States.
          
          John Edie Esqr. being appointed Chairman
          After a full and deliberate discussion of the subject, the following Resolutions were moved and unanimously adopted.
          1st Resolved that altho’ we consider it the Constitutional Right of the Citizens of the United States to address the President by way of petition, memorial or remonstrance on any subject concerning which the Constitution has vested him with a negative or affirmative, Yet, that there may be certain situations in which it would be exceedingly improper and inconsistant with their duty, so to do.
          2d Resolved, that we consider the present occasion as one of those on which it would be highly improper to advise the President not to give his affirmative to the pending Treaty, as such conduct would seem to be interfering with the constituted powers, which ought never to take place, but in cases of the greatest necessity; that it would betray a want of confidence in the Senate and in the President; that it would tend to weaken our Government and give Foreign Nations a bad opinion of its Wisdom & stability; and that it would have a direct tendency to encourage animosities, factions and divisions among ourselves.
          3d Resolved, that we have a full and entire confidence that the President of the United States will never exceed his constitutional powers, and that in the exercise of them he will combine as he always hitherto has done Wisdom with Integrity.
          4th That we deem the Constitutional Guard upon the Executive as sufficiently strong even where less confidence might be due, in requiring the advise and consent of two thirds of the Senate as an essential requisite to the ratification of Treaties.
          5th Resolved, that we chearfully leave the Treaty between this Country & Great Britain where the Constitution has directed it to be left, feeling the most perfect reliance that the Honour and Interest of this Country will be fully considered in a decission upon it.
          Resolved that a copy of the foregoing Resolutions be transmitted by the Chairman of this meeting to the President of the United States.
          
            Jno. Edie Chairman
          
        